Citation Nr: 9901378	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  96-24 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of 
perianal abscess with loss of bladder and bowel control.

2.  Entitlement to service connection for impotency.


ATTORNEY FOR THE BOARD


Siobhan Brogdon, Counsel


INTRODUCTION

The veteran has verified active duty from January 1951 until 
December 1956.  The veteran reports service from January 
1948, and his DD-214 also indicates that there is a prior 
three-year period of service.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a rating 
decision of December 1995 from the Chicago, Illinois Regional 
Office (RO) which denied service connection for perianal 
abscess with loss of bladder and bowel control, and 
impotency.

After a review of the record, the Board is of the opinion 
that the issue of service connection for loss of bladder 
control due to perianal abscess should be addressed in a 
REMAND following the ORDER portion of this decision.  


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he was operated on for a perianal 
abscess while stationed in England in 1956, and now has 
residuals of that surgery which include loss of bowel control 
and impotency for which service connection should be granted 
by the Board.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the claim for service 
connection for impotency is not well grounded.  It is found, 
however, that with resolution of doubt in favor of the 
appellant, the record supports service connection for fecal 
incontinence as a postoperative residual of a perianal 
abscess.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal with respect to the 
claim for loss of bowel control as a postoperative residual 
of a perianal abscess has been obtained.

2.  Current fecal incontinence due to lax sphincter muscles 
is shown to be a residual of surgery for a perianal abscess 
in service. 

3.  The claim for service connection for impotency is not 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation; there is no competent 
evidence of a nexus to service.


CONCLUSIONS OF LAW

1.  Fecal incontinence as a postoperative residual of a 
perianal abscess was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 (1998).

2.  The claim for service connection for impotency is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).


1.  Service connection for loss of bowel control as a 
postoperative residual of a perianal abscess.

The veteran's claim for service connection for loss of bowel 
control due to a perianal abscess has been determined to be 
well-grounded within the meaning of 38 U.S.C.A. 5107(a).  
That is, he is found to have presented a claim in this regard 
which is plausible.  The Board is also satisfied that that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

The service medical records are not available and are 
presumed to have been destroyed in a fire at the National 
Personnel Records Center.  The record also reflects that the 
RO has been unsuccessful in retrieving other identifying and 
corroborating information from the veteran and the military, 
despite a number of efforts.  

The postservice record contains private clinical records 
dating from 1966 indicating that the appellant was seen in 
June 1986 with complaints of bowel incontinence.  It is shown 
that he was afforded several diagnostic studies in this 
regard including colonoscopy.  It was noted at that time that 
a rectal examination revealed a lax sphincteric tone, but 
that no other significant findings were found.  Private 
clinic notes dated in 1988 record a reported history of prior 
surgeries, including one for a perianal abscess.  

The appellant was afforded a VA examination for compensation 
and pension purposes in March 1995 whereupon he rendered a 
history of a perianal abscess in service which was operated 
upon while he was stationed in England.  He stated hat he had 
been having partial leakage of feces over the years since the 
surgery but that the problem had gotten worse in the past two 
years.  Upon rectal examination, it was reported that the 
sphincter canal was lax with a deep seated scar in the left 
lower perianal muscle area that had affected the levator anal 
muscles and external sphincter muscles due to the scarring 
and the deep cut of the perianal abscess drainage.  Following 
examination, a pertinent diagnosis of residual of perianal 
drainage with deep seated scar in the left lower quadrant 
area of the rectum that affected the levator anal muscles and 
external sphincter muscles which causes stress fecal 
incontinence was rendered.  It was added that there was still 
sensation felt for defecation but that the appellant was 
unable to control the urge of defecation.  

The appellant testified upon personal hearing on appeal that 
following injury to the base of his spine in 1956, he 
developed pain and was eventually unable to sit without 
considerable discomfort.  He related that two months 
subsequent to the injury he was sent to England and underwent 
surgery there.  He indicated that he had some bowel 
incontinence after the surgery, but that it had not become 
significant until about eight or nine years before.  

It is acknowledged that the appellant is at substantial 
disadvantage in this instance in supporting his claim as 
service medical records have not been able to be secured, and 
there is a lapse of at least 10 years after his separation 
from active duty and when the documented clinical record 
begins in 1966.  The Board observes in this instance, 
however, that while there are no service medical records 
which demonstrate surgery in service, there are also no 
private clinical data which indicate that the veterans 
perianal operation was of postservice incurrence. 

The Board points out that the lack of service medical records 
is not fatal to the appellants claim.  The laws and 
regulations do not require inservice complaints of or 
treatment for a claimed disability in order to establish 
service connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 
89 (1992).  The Board finds that the appellants statements 
are consistent in his reported history of a perianal abscess 
and surgery in service; that there is competent evidence of 
perianal scarring from such surgery and that VA clinical 
documentation of record supports a relationship between the 
claimed inservice surgery and current fecal incontinence.  As 
noted previously, there is no indication of postservice 
perianal surgery.  While the evidence on the whole is sparse 
in the case, after careful consideration of the veterans 
contentions and testimony, the Board finds that the 
appellants claim for service connection in this regard is 
credible and has merit.  The benefit of the doubt is thus 
resolved in favor of the veteran as to this matter by finding 
that fecal incontinence as a postsurgical residual of a 
perianal abscess is of service onset.  

2.  Service connection for impotency.

The threshold question as to this matter is whether the 
veteran has presented a well-grounded claim for service 
connection for impotency.  In this regard, he has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.  

As indicated previously, the service medical records are not 
available.  However, private clinical records dating from 
April 1966 show that the veteran underwent a vasectomy in 
February 1976.  In July 1986, a medical statement from C. W. 
Soderstrom, M.D, indicated that the veteran had been referred 
to his office for problems with erections.  It was noted that 
he had subsequently been referred to a urologist for medical 
evaluation and to a sex therapist.  The veteran underwent a 
VA special genitourinary examination in March 1995 and 
related that he had been having a decrease in erectile 
function since 1958 with a total loss of such in the past two 
to three years.  Following examination, a pertinent diagnosis 
of history of total loss of erection, cause undetermined, was 
rendered.  VA outpatient clinical records dated between 
January and June 1995 show that the appellant was seen and 
treated for complaints which included erectile dysfunction.  

The veteran presented testimony upon personal hearing on 
appeal in September 1997 to the effect that he first noticed 
loss of erectile power in 1958 and that there had been a 
gradual decline since that time.  He stated that after his 
surgery for a perianal abscess in 1956, he had begun having 
problems obtaining an erection. 

The Board finds that although the appellant asserts that he 
is now impotent due to surgery in service, a comprehensive 
review of the entire clinical record in this instance 
provides no factual or clinical support for this proposition.  
It is unfortunate that service medical records are not 
available and that veteran is unable to secure medical 
records from physicians whom he claims treated him after 
service discharge.  However, it is demonstrated that private 
clinical data are available from 1966 showing treatment for 
various complaints and disorders, including the fact that the 
veteran had a vasectomy in 1976, and no reference to a 
problem with erectile function is indicated until 1986.  
While he now asserts that current impotency is due to surgery 
in service, there is absolutely no competent evidence to 
support this proposition in the record. 

The Board must also point out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
record reflects that none of the veterans medical providers 
in the record has proposed any link between perianal surgery 
in service and the loss of erectile function and impotency.  
The appellant as a lay person who is untrained in the field 
of medicine is not competent to provide a medical opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  Moreover, 
when the veteran was afforded a special genitourinary 
examination by the VA in March 1995, it was found that the 
cause of the total loss of erection was undetermined.  As it 
is the province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the appellants opinion is not competent 
evidence of the required nexus.  See also Heuer v. Brown, 7 
Vet.App. 379, 384 (1995).  Consequently, the appellants own 
assertions that current impotency is related to perianal 
surgery in service do not constitute cognizable evidence upon 
which to reach the merits of this matter.  

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veterans impotency is related to service, he has not met his 
burden of submitting evidence that his claim for service 
connection for such is well grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, the 
appellants claim for entitlement to service connection for 
impotency must be found to be not well-grounded, and the 
appeal must be denied.  See Edenfield v. Brown, 8 Vet.App. 
384 (1995).

As the veterans claim in this regard is not well grounded, 
the VA has no further duty to assist him in developing the 
record to support this aspect of the appeal.  See Epps, 
supra.  Moreover, the Board is not otherwise aware of the 
existence of any relevant evidence which, if obtained, would 
make the claim well grounded.  See McKnight v. Gober, No. 97-
7062 (Fed.Cir. Dec. 16, 1997) (per curiam).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim on the merits while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).


As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above as sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the above 
disorder.  Robinette, 8 Vet.App. at 77.


ORDER

Service connection for fecal incontinence as a postoperative 
residual of perianal abscess is granted.  

The claim for service connection for impotency is not well 
grounded and the appeal is thus denied.  


REMAND

A review of the record discloses that the appellant was seen 
in June 1986 with complaints which included loss of urine 
control of a years duration.  He underwent diagnostic 
studies approximately one week later which disclosed a 
hypoplastic left kidney and hypertrophied right kidney.  
Private clinic notes dated in 1988 show that he was seen for 
a male problem which included loss of control of urine.  
A history of prior hernia and perianal surgeries was noted at 
that time.  Upon special VA genitourinary examination in 
March 1995, pertinent history was rendered to the effect that 
he had been having urinary incontinence since surgery for a 
perianal abscess in service which had been getting worse in 
recent years.  Following examination, a pertinent diagnosis 
of history of stress urinary incontinence, cause 
undetermined.  No organic or objective physical findings as 
to the cause, was rendered in this regard.  The examiner 
wrote that the claims folder was not available for review at 
the time of the examination.


The subsequent record reflects, however, that the appellant 
was seen on a VA outpatient basis between January and June 
1995 for treatment to include urinary incontinence, which the 
veteran reported was increasing in severity.  Upon evaluation 
in the urology clinic in March 1995, an opinion was rendered 
that incontinence was likely secondary to previous surgery 
with neural injury to bladder and/or sphincter.  The veteran 
underwent a bladder cystography in April 1995, subsequent to 
which a final impression of mildly obstructing elevated 
bladder neck, otherwise normal bladder was provided.  

The appellant asserts that urinary incontinence is a residual 
of surgery in service for a perianal abscess, and the opinion 
rendered upon urology referral in March 1995 appears to 
support that contention.  As noted previously, however, when 
the appellant was afforded a special VA genitourinary 
examination subsequently in March 1995, the examiner did not 
find any etiological relationship.  The Board thus observes 
that there is a conflict in the opinions rendered with 
respect to the etiology of the veterans urinary incontinence 
which requires reconciliation.  The fulfillment of the VAs 
statutory duty to assist includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991).

Under the circumstances of this case, this issue is REMANDED 
to the RO for the following actions:

1.  The RO should schedule the appellant for an 
examination to be conducted by a VA urologist in 
order to determine whether it is as likely as not 
that the etiology of his urinary incontinence was 
surgery for a perianal abscess.  The examiner must 
be provided with the appellants claims folder, 
and a copy of this remand for review prior to 
conducting the examination.  The examination 
report should clearly reflect whether a review of 
the claims folder was performed.  All necessary 
tests and studies should be performed, and all 
clinical manifestations should be reported in 
detail.  Based on a review of all medical 
documentation and history on file, the examiner 
should, 1) discuss and reconcile the prior 
opinions which have been rendered in this case 
with respect to the origins of the veterans 
urinary incontinence, and 2) provide an opinion as 
to whether it is as least as likely as not that 
urinary incontinence is traceable to perianal 
abscess surgery in service or to other causes, 
including the reported hernia operation.  The 
examination report should set forth in a clear, 
comprehensive, and legible manner all pertinent 
findings, and should include complete rationale 
for the opinions expressed.  The examination 
report should be returned in a legible narrative 
format. 

2.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that 
requested development has been completed in full.  
If the examination report does not include fully 
detailed descriptions of pathology or adequate 
responses to the specific opinions requested, the 
report must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 (1998). 

3.  The appellant should be given adequate notice 
of the examination, to include advising him of the 
consequences of failure to report.  If he fails to 
appear for the examination, this fact should be 
noted in the claims folder and a copy of the 
examination notification or refusal to report 
notice, whichever is applicable, should be 
obtained by the RO and associated with the claims 
folder.  

4.  Following completion of the requested 
development, the agency of original jurisdiction 
should again consider the appellant's claim of 
entitlement to service connection for urinary 
incontinence as a postoperative residual of a 
perianal abscess, and determine whether or not it 
may be granted.  If action remains adverse to the 
appellant, he should be furnished a supplemental 
statement of the case and be given the opportunity 
to respond.  The case should then be returned to 
the Board for further appellate consideration.

No action on the part of the appellant is required until he 
receives further notice.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate 
disposition of the issue on appeal.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).

- 2 -
